Citation Nr: 1228561	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971 and April 1972 to July 1973, with additional subsequent service in the Marine Corps Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was last before the Board in March 2011 at which time it was remanded for further development.  In this regard, the Board notes that it directed that the Veteran be afforded a VA medical examination on the issue of entitlement to a TDIU, particularly in light of the Board's contemporaneous grant of service connection of posttraumatic stress disorder (PTSD).  The Board also directed that the claim be readjudicated following that development.  A review of the record discloses that the Veteran was afforded such an examination in May 2011; however, neither the RO nor the Appeals Management Center (AMC) appears to have readjudicated the claim and issued a Supplemental Statement of the Case (SSOC) on the issue.  Nonetheless, in light of the favorable outcome detailed below no prejudice results to the Veteran from the Board's consideration thereof.  

In a March 2011 rating decision, the AMC/RO effectuated the Board's grant of service connection of PTSD.  A 50 percent disability evaluation was assigned at this time.  


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery disease (CAD), PTSD and scars of the forehead, rated as 60 percent disabling, 50 percent disabling and zero percent disabling, respectively; the Veteran's combined disability rating amounts to 80 percent.

2.  The Veteran's service-connected PTSD is of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this regard, the Board notes that the Veteran's representative has requested that this matter be remanded to afford the Veteran another VA examination, particularly in light of the fact that service connection for CAD was granted in a September 2011 rating decision with a 100 percent evaluation from January 23, 2001, through April 30, 2001, a 10 percent evaluation effective May 1, 2001, and 60 percent disabling effective March 29, 2010.  Nevertheless, as the Board concludes that the benefits sought on appeal may be granted without such development, based solely upon the Veteran's PTSD, such development is unnecessary.  

The Veteran alleges that limitations associated with his service-connected PTSD preclude his gainful employment.  Based upon the evidence of record, the Veteran earned his high school diploma, as well as an associate's degree in the liberal arts.  The Veteran last worked as a mechanic and taxi cab driver, both part-time, in the 1980s, but has not worked since that time.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service-connected disabilities consist of CAD, rated as 60 percent disabling, PTSD, rated as 50 percent disabling and scarring of the forehead, rated as zero percent disabling (non-compensable).  The Veteran's combined service-connected disability rating is 80 percent.  As such the Board finds that the Veteran meets the percentage standard set forth in 38 C.F.R. § 4.16(a).  Thus, the question is whether the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.

As noted above, when this matter was last before the Board it was remanded to afford the Veteran a VA examination to address the effect his service-connected PTSD had on his ability to obtain and maintain substantially gainful employment.  He was afforded a VA examination in May 2011, which resulted in an assessment of PTSD, with an assigned GAF score of 43.  

In regards to employment, the examiner noted that the Veteran had not been viably employed for over 20 years and that if he were to attempt to work, he would likely experience significant interference from mental health symptoms,   Specifically, the examiner remarked that the Veteran would likely have difficulty maintaining adequate social functioning in the work environment.  The examiner noted that the Veteran was irritable and prone to angry outbursts, as well as hypervigilant and suspicious of others to the point that he saw shadows that heightened his sense of being unsafe.  He was thought to be socially isolative and would likely have difficulty interacting with others in a work environment.  He also had memory and concentration problems, along with a depressed and anxious mood, which would likely interfere with his ability to reliably complete tasks without making mistakes and would impair his ability to sustain concentration and pace adequately throughout a workday.  Additionally, the examiner remarked that the Veteran would be prone to needing to take breaks throughout the day during which he could manage his mental health symptoms and that he would be prone to symptom exacerbation in a work environment.  Accordingly, the examiner concluded that solely due to the Veteran's PTSD, he was unable to obtain or retain substantially gainful employment.   

Based on the foregoing, the Board concludes that the evidence is in equipoise, and thereby supports the Veteran's claim for a TDIU.  In sum, the evidence shows that the Veteran's service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment.  The Veteran's assigned GAF score of 43 indicates serious occupational impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness" under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing that GAF scores ranging between 41-50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional ritual, frequent shoplifting), or any serious impairment in social, occupational, or school functions (e.g., no friends, unable to keep a job).  Recent VA examination has found that the Veteran's PTSD renders him essentially unemployable.  He has not apparently held a gainful job since his discharge from the Marine Corps Reserves.  In essence, it appears that the overall impairment resulting from the Veteran's PTSD, renders him unable to follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


